 Case: 4:17-cv-02759-RLW Doc. #: 68 Filed: 09/24/19 Page: 1 of 1 PageID #: 401



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

 SWINTER GROUP, INC.,                           )
                                                )
          Plaintiff,                            )
                                                )     No. 4:17-cv-02759 RLW
 v.                                             )
                                                )
 SERVICE OF PROCESS AGENTS,                     )
 INC.,                                          )
                                                )
                                                )
       Defendant.                               )

                 STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Swinter Group, Inc., pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules

of Civil Procedure, and with consent of Defendant Service of Process, Inc., dismisses this

action with prejudice, with both parties to bear their own costs and attorneys’ fees.



SCHULTZ & ASSOCIATES LLP                      EVANS & DIXON, L.L.C.

By: /s/ Ronald J. Eisenberg                         By: /s/ Don V. Kelly
   Mary B. Schultz, #38245MO                        Don V. Kelly, #37121MO
   Ronald J. Eisenberg, #48674MO                    Brian R. Shank, #59955MO
   Robert Schultz, #35329MO                         Metropolitan Square
   640 Cepi Drive, Suite A                          211 North Broadway, Suite 2500
   Chesterfield, MO 63005                           Saint Louis, MO 63102
   (636) 537-4645                                   (314) 621-7755
   Fax: (636) 537-2599                              Fax: (314) 884-4466
   reisenberg@sl-lawyers.com                        dkelly@evans-dixon.com
   mschultz@sl-lawyers.com                          bshank@evans-dixon.com
   rschultz@sl-lawyers.com
                                                    Attorneys for Defendant
      Attorneys for Plaintiff                       Service of Process Agents, Inc.
      Swinter Group, Inc.
